N. J. Kaufman, J.
(dissenting). I feel I must dissent in this case. This mother first came to the attention of the state, not because she was neglecting her child, but because she recognized she was temporarily unable to care for the baby. As far as I can tell, there was never any showing that she neglected the children or was in any other way unfit to be a mother. Cf., In the Matter of Atkins, 112 Mich App 528; 316 NW2d 477, lv den 413 Mich 912 (1982). I do not think that a mental problem, by itself, is sufficient reason to terminate a mother’s rights to her children, without a showing that her problem directly affects her ability to be a good mother.
I assume that when the Legislature set up this procedure to put children in a foster home for two years, the reason was to give the parent a chance to learn or work on parenting skills. This mother did that. She cooperated with DSS right down the line, even arranging to take parenting classes on her own initiative when DSS was unable to set something up. If they were going to take the *748children away on the basis of the mother’s schizophrenia, they could just as well have terminated her rights at the beginning instead of waiting two years.
I also do not know for the life of me why Michael was taken from the mother in the first place. This is not a case where the older child was so neglected or abused that the state was justified in taking away the baby before it was harmed. Cf., In re Dittrick Infant, 80 Mich App 219, 222; 263 NW2d 37 (1977); In the Matter of Futch, 144 Mich App 163; 375 NW2d 375 (1984).
I would remand to the probate court to return the children to their mother under close supervision of the court.